DETAILED ACTION
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-10-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyazawa [US Pat # 11,264,865 pub date 09/07/2018].

Regarding claim 1: Miyazawa discloses a robot joint comprising:
a casing (90); a motor (20) assembly comprising a stator (22) and a rotor (24) that are arranged within the casing (90), the rotor (24) being arranged around and rotatable with respect to the stator (22);
a harmonic drive received, at least in part, in the rotor (24), the harmonic drive comprising a circular spline (100), a wave generator () fixed to the rotor (24), and a flex spline (102), the circular spline (100) being arranged around and engaged with the flex spline (102), the wave generator being received in the flex spline (102) and configured to drive the flex spline (102) to rotate with respect to the circular spline (100); and an output shaft (12) fixed to the flex spline (102).

Regarding claim 2: Miyazawa discloses a motor shaft (26) fixed to the rotor (24), an encoder  (50) and a connection shaft (80), wherein the wave generator is fixed to the motor shaft (26), the flex spline (102) defines a first through hole (see fig 7) that allows the motor shaft (26) to pass therethrough, the motor shaft (26) defines a second through hole along a lengthwise direction thereof, the connection shaft (80) is coaxially fixed to the output shaft (12) and passes through the second through hole, the encoder (50) comprises a first member (54) fixed to one end of the connection shaft (80), and a first sensor (60) that is configured to detect a rotation angle of the output shaft (12) based on detection of a change of a first characteristics caused by rotation of the first member.
Regarding claim 3: Miyazawa discloses further comprising a motor encoder (40) that
comprises a second member (44) fixed to the rotor (24), and a second sensor (420) that is configured to detect a rotation angle of the rotor (24) based on detection of a change of a second
characteristics caused by rotation of the second member.

Regarding claim 4: Miyazawa discloses further comprising a mounting member (32)
connected to the rotor (24), wherein the second member (44) is disposed on the mounting member,
the mounting member (32) defines an orifice that allows the connection shaft (80) to pass
therethrough, and the connection shaft (80) is rotatably connected to the mounting member (32)
through a first bearing (38) received in the orifice.

Regarding claim 5: Miyazawa discloses wherein the motor shaft (26) is coaxially fixed to and
at least partly received in the rotor (24).
Regarding claim 7: Miyazawa discloses further comprising a motor shaft (26) fixed to the
rotor (24) and a support member (1000) fixed to the circular spline (100), wherein the support member defines a through hole that allows the motor shaft to pass therethrough, the motor shaft (26) is rotatably connected to the support member through a second bearing (108) received in the through hole, and rotatably connected to the output shaft (12) through a third bearing (16).

Regarding claim 8: Miyazawa discloses where the flex spline (102) comprises a hollow cylindrical portion (see fig 7) and a bottom portion (1004a) connected to one end of the cylindrical portion, the cylindrical portion is arranged around the wave generator (10), and the bottom portion is fixed to the output shaft.

Regarding claim 9: Miyazawa discloses wherein the casing (90) comprises a hollow cylindrical member and a base (the bottom of cylinder 90, see fig 7) fixed to one end of the cylindrical member (see fig 7), the base defines a through hole that allows the output shaft (12) to pass therethrough, and the output shaft (120) is rotatably connected to the base through a fourth bearing (14).

Regarding claim 10: Miyazawa discloses further comprising a first fixing plate (120) and a second fixing plate (66), wherein the base and the output shaft (12) define a receiving space to receive the fourth bearing (15), the first fixing plate (120) is fixed to the base, the second fixing plate (66) is fixed to the output shaft (12), and the first fixing plate and the second fixing plate abut against the fourth bearing so as to hold the fourth bearing (14) in the receiving space.

Regarding claim 11: Miyazawa discloses further comprising an annular support member (1004a) fixed to the base, wherein the circular spline (100) is fixed to the support member (1000), and the flex spline (102) passes through the support member (1000), and the stator (22) is arranged around the support member (1000).

Regarding claim 12: Miyazawa discloses further comprising a motor driver (42), wherein the casing (90) further comprises a top cover (70) fixed to the cylindrical member opposite the base, and the motor driver is received in the top cover (70).

Regarding claim 13: Miyazawa discloses A robot comprising a robot joint, the robot joint comprising:
a casing (90);
a motor (20) assembly comprising a stator (22) and a rotor (24) that are arranged within the casing, the rotor being arranged around and rotatable with respect to the stator;
a harmonic drive received, at least in part, in the rotor (24), the harmonic drive comprising a circular spline (100), a wave generator fixed to the rotor (24), and a flex spline (102), the circular spline (100) being arranged around and engaged with the flex spline (102), the wave generator being received in the flex spline (102) and configured to drive the flex spline (102) to rotate with respect to the circular spline (100); and an output shaft (12) fixed to the flex spline.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Miyazawa [US Pat # 11,264,865 pub date 09/07/2018] in view of Matsuo [WO 2019/198525].

Regarding claim 6: Miyazawa discloses wherein the rotor (24) comprises a hollow cylindrical
portion (see fig 7) arranged around the stator, Miyazawa does not explicitly a bottom portion and a plurality of connection members connecting the bottom portion to the cylindrical portion, the plurality of connection members are axially spaced apart from one another by slots. However Matsuo shows a bottom portion (444) and a plurality of connection members (441) connecting the bottom portion to the cylindrical portion (44), the plurality of connection members are axially spaced apart from one another by slots (see fig 5).
It would have been obvious to someone having ordinary skill in the art at the time of the effective filling date to have modified Miyazawa reference and provide the motor with the support piece that has ribs/connection with slots to provide support and provide ventilation to the motor assembly.

    PNG
    media_image1.png
    708
    523
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    652
    513
    media_image2.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAKARIA ELAHMADI whose telephone number is (571)270-5324.  The examiner can normally be reached on M-F 10-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 5712727753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ZAKARIA ELAHMADI/
Examiner, Art Unit 3658